DETAILED ACTION
Allowable Subject Matter
Claims 1, 6 - 8, 13 - 16, 18, 19, 21 are allowed.  The following is an examiner’s statement of reasons for allowance: claims 1, 6 - 8, 13 - 16, 18, 19, 21 have been allowed because the combination of limitations involving receiving, from a base station, second information related to a second CE level that supports multicast-broadcast single-frequency network (MBSFN) transmission or single-cell point-to-multipoint (SC-PTM) transmission of the MBMS service and based on the first CE level being lower than or equal to the second CE level, receiving data packets for the MBMS service, that are repeatedly transmitted based on the second CE level, via the MBSFN transmission or the SC-PTM transmission and based on the first CE level being greater than the second CE level, transmitting a request to unicast the data packets of the MBMS service, and receiving the data packets via unicast transmission are non-obvious over the prior art.  The closest prior art of record Sugawara et al. (US 20100309836 A1) discloses a mobile station that uses one or more measurement results to perform comparison with the threshold broadcasted by the base station, and judges the downlink channel condition or quality but Sugawara is silent as to the coverage enhancement levels and unicast transmission and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416